Citation Nr: 0109562	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-06 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left femur with left knee pain and arthritis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979.  

This matter arises from May and November 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the benefit 
sought.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The veteran's residuals of a fracture of the left femur 
with left knee pain and arthritis is objectively shown to 
involve not more than a one-inch shortening of the left leg, 
and pain and arthritis in the left knee productive of slight 
knee disability.  

3.  The veteran's left knee is not shown to be ankylosed, is 
not shown to involve any lateral instability or recurrent 
subluxation, and has a range of motion from 0 degrees of 
extension to 115 degrees of flexion due to pain and 
arthritis.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's residuals of a fracture of the left femur with 
left knee pain and arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5255, 
5260 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the severity of his service-
connected residuals of a fracture of the left femur, with 
left knee pain and arthritis, is greater than reflected by 
the currently assigned 10 percent evaluation.  The Board 
notes that by the original claim upon which this appeal is 
based, the veteran initially sought entitlement to service 
connection for a left knee disorder, secondary to his 
service-connected residuals of a fracture of the left femur.  
However, by a May 1999 rating decision, it was pointed out 
that the veteran's left knee problems were considered to be a 
part of his service-connected residuals of a left femur 
fracture, and arthritis of the knee was incorporated into the 
veteran's service-connected residuals of a left femur 
fracture.  The veteran now maintains that the primary aspect 
of his disability involves left pain in his left knee which 
he has indicated is more debilitating than reflected by the 
currently assigned 10 percent evaluation.  In such cases, the 
VA has a duty to assist the veteran in developing facts which 
are pertinent to those claims.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  

On November 9, 2000, the President signed into law the VCAA, 
which applies to all pending claims for VA benefits and which 
provides that the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by 
the VA.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Among its other provisions, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim.  See VCAA, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A).  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA, the VA's redefined 
duty to assist has been fulfilled.  The Board finds that the 
veteran has been provided adequate notice as to the evidence 
needed to substantiate his claim for an increased rating.  
The Board concludes that the discussions as contained in the 
initial rating decision, in the Statement of the Case (SOC), 
and in the Supplemental Statement of the Case (SSOC), in 
addition to letters sent to the veteran, have provided him 
with sufficient information regarding the evidence needed to 
substantiate his claim.  The Board finds, therefore, that 
such documents are essentially in compliance with the VA's 
revised notice requirements.  The RO supplied the veteran 
with the applicable regulations in an SOC and SSOC, as well 
as advising him of the types of evidence necessary to 
substantiate his claim for an increased rating.  The VA does 
not have any further outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The evidence of record includes the veteran's 
service medical records, records of treatment following 
service, reports of VA rating examinations, statements 
provided by the veteran's private treating physician, a 
transcript of personal hearing testimony given before a 
Hearing Officer at the RO, and statements made by and on 
behalf of the veteran in support of his claim.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate his claim for an increased rating.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See VCAA; McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2000).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain cases in 
which functional loss due to pain is demonstrated.  

Historically, service connection was originally established 
for what was then characterized as residuals of a fracture of 
the left femur with recurrent knee pain by a March 1980 
rating decision.  A 10 percent evaluation was assigned, 
effective from April 14, 1979.  As noted, in February 1999, 
the veteran filed a claim for service connection for a left 
knee disorder, secondary to his service-connected residuals 
of a fracture of the left femur.  He was noted to have 
recently undergone arthroscopic surgery to repair a torn 
medial meniscus, and by a May 1999 rating decision, he was 
assigned a temporary 100 percent evaluation for his period of 
convalescence under the provisions of 38 C.F.R. § 4.30, 
effective from January 19, 1999, through March 1, 1999.  
Afterwards, the 10 percent disability rating was continued.  

By the May 1999 rating decision, the veteran's service-
connected disability was determined to include chronic knee 
pain and arthritis in the left knee.  The disability was 
previously evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5255, but is now rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5255.  Pursuant to 38 C.F.R. § 4.27 (2000) 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  The veteran's 
residuals of a left femur fracture were subsequently re-
evaluated, and by a November 1999 rating decision, the 
assigned 10 percent evaluation was continued.  This appeal 
followed.  

The Board observes that previous VA rating examinations 
addressing the veteran's service-connected residuals of a 
left femoral fracture were conducted in January 1982 and in 
December 1984.  The report of the January 1982 examination 
shows that due to the compound fracture of the left femur in 
service, the veteran's left leg was approximately one inch 
shorter than the right leg.  The report of the December 1984 
rating examination shows that the veteran's left leg was one-
half inch shorter than the right leg, and the veteran wore a 
shoe lift in his left shoe to adjust for the disparity in leg 
length.  

In support of his claim for an increased rating, the veteran 
submitted private clinical treatment records dated in January 
and February 1999.  Those records show that he was seen for 
complaints of pain in his left knee, and that he was shown to 
have joint space narrowing.  The veteran underwent a left 
knee arthroscopy with a partial medial meniscectomy, and 
chondroplasty of the medial femoral condyle, medial tibial 
plateau, trochlea and patella, and excision of medial plica.  
The veteran's healing process was noted to have proceeded 
well, and in early February 1999, he was expected to be able 
to return to work in one or two weeks.  

VA clinical treatment records dating from May 1997 through 
December 1999 show that the veteran was seen primarily for 
complaints involving a nonservice-connected low back 
disability.  He was, however, seen during that period for 
complaints of chronic leg pain, and was noted to have 
undergone arthroscopic surgery in January 1999.  

The veteran underwent a VA rating examination in August 1999.  
The report of that examination shows that the veteran was 
employed on a full-time basis cleaning mail-processing 
machinery.  The veteran complained of chronic, severe pain 
and was noted to have undergone recent arthroscopic surgery 
in January 1999.  The post-operative report was unremarkable, 
and the veteran had returned to work some months previously.  
The veteran stated that he was able to walk for 15 to 20 
minutes before requiring rest, and would then have to sit 
down due to pain.  On examination, the veteran was noted to 
wear a knee brace on the left side, and he was not shown to 
walk with a limp.  The examiner stated that the veteran had a 
full range of motion in the left knee from 0 degrees of 
extension to 130 degrees of flexion.  The veteran was noted 
to experience pain beyond 120 degrees of flexion.  The knee 
joint was stable and no laxity, instability, swelling, or 
effusion were indicated.  Muscle strength in the left lower 
extremity was characterized as normal.  His leg lengths were 
found to be equal.  X-rays showed mild osteoarthritis of the 
left knee as well as a healed malunited fracture of the 
midshaft of the femur.  The examiner concluded with diagnoses 
of a healed fracture of the left femur and mild 
osteoarthritis of the left knee.  

The veteran's treating physician submitted two statements 
dated in January and April 2000, in which he stated that the 
veteran suffered from problems with his knee, including 
degenerative changes.  The treating physician offered his 
opinion that the veteran's degenerative changes were the 
result of his left femur fracture in service.  

At his June 2000 personal hearing at the RO, the veteran 
testified that he experienced chronic severe left knee pain, 
and that he received treatment from the local VA medical 
center (VAMC) and from a private physician associated with 
his insurance company.  The veteran stated that the RO had 
obtained all relevant treatment records pertaining to his 
service-connected disability.  He testified that his left leg 
was "a little bit" shorter than the right leg, 
approximately a quarter of an inch shorter, and that his left 
knee was not painful after he had rested for a period of 
time.  According to the veteran, he would have to continue 
taking Motrin for the rest of his life due to pain.  He 
indicated that he was able to walk approximately a half of a 
mile before having to rest.  In addition, the veteran 
testified that at times, his knee felt as if it were 
unstable, and that his knee "locked up" and popped all the 
time.  He stated that his symptoms had increased in severity 
since he had undergone his most recent VA rating examination.  
The veteran indicated that he had experienced decreasing 
ability to flex his knee, and that he had used approximately 
one week of leave time in the previous year due to his knee 
problems.  He stated that he had used his sick leave time for 
a number of problems in addition to his knee, including his 
nonservice-connected back disability.  

In July 2000, the veteran underwent an additional VA rating 
examination.  The report of that examination shows that the 
veteran had been employed full-time with the U.S. Postal 
Service for the past 19 years.  The veteran reiterated his 
complaints noted earlier regarding chronic, severe pain, and 
indicated that he experienced locking, but no abnormal 
motion.  He further complained of experiencing weakness and 
lack of endurance in his left leg.  The veteran indicated 
that he was not as active as he would prefer due to the knee, 
and offered that his symptoms would increase with use.  On 
examination, there was no evidence of deformity, angulation, 
false motion, shortening, or intra-articular involvement.  
There was no malunion, nonunion, loose motion, or false 
joint.  The veteran was not shown to have any tenderness, 
drainage, edema, painful motion, weakness, redness, or heat 
in his left leg generally.  There was, however, tenderness to 
deep palpation on the patella.  He was noted to walk with a 
limp when not using his shoe with a heel lift, and to use a 
knee brace.  He had no functional limitation on standing or 
walking.  There were no callosities, breakdown, or unusual 
shoe wear pattern that would suggest abnormal weight bearing.  
There was no ankylosis.  Range of motion was from 0 degrees 
of extension to 115 degrees of flexion.  The left leg was 
shown to measure one centimeter shorter than the right leg.  
There was no varus or valgus motion in the neutral position 
or in 30 degrees of flexion.  Lachman's, anterior and 
posterior drawer, and McMurray's tests were all negative.  X-
rays revealed moderate degenerative changes in the left knee 
and a healed left mid-femoral shaft fracture with some 
residual deformity.  The examiner concluded with a diagnosis 
that the veteran suffered from a healed left femur fracture 
and status-post medial meniscectomy and chondroplasty of the 
left knee with remaining degenerative joint disease.  

As noted, the veteran's residuals of a left femur fracture is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 and 5255 (2000).  The criteria for evaluating 
degenerative or traumatic arthritis is set forth at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010 (2000).  The 
evaluative criteria under either diagnostic code is the same 
in that traumatic arthritis is to be rated under the 
provisions for evaluating degenerative arthritis.  Thus, 
under the provisions of Diagnostic Codes 5003 and 5010, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (Diagnostic Code 5200, etc.).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
10 percent rating is for application for each such major 
joint or group of joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is to be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  Assignment of a 20 
percent evaluation is contemplated where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Id.  

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability is assigned a 10 percent evaluation.  
Where there is malunion of the femur with moderate or marked 
knee or hip disability, 20 and 30 percent evaluations are 
contemplated, respectively.  Assignment of a 60 percent 
evaluations are contemplated where there is either a fracture 
of the femur shaft with nonunion, without loose motion where 
weight bearing is preserved with the aid of a brace, or where 
the femur shaft has sustained a fracture of the surgical neck 
with a false joint.  Assignment of an 80 percent evaluation, 
the highest rating available under Diagnostic Code 5255, is 
contemplated where there is impairment of the femur with 
fracture of the shaft or the anatomical neck of the shaft 
where there is nonunion, with loose motion (spiral or oblique 
fracture).  Id.  

The Board observes further, that a noncompensable rating 
based on limitation of motion of the knee is assigned if 
flexion of the leg is limited to 60 degrees or where 
extension is limited to 5 degrees.  A 10 percent evaluation 
requires limitation of extension to 10 degrees or limitation 
of flexion to 45 degrees, and a 20 percent evaluation is 
warranted upon a showing of limitation of extension to 15 
degrees, and limitation of flexion to 30 degrees.  A 30 
percent evaluation is assigned where the disability is 
productive of limitation of extension to 20 degrees or 
limitation of flexion to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 (2000).  

Where the veteran is objectively shown to have instability in 
the knee in addition to arthritis, the VA General Counsel has 
held that a separate evaluation is to be assigned under 
Diagnostic Codes 5003 and 5010.  See generally VAOPGCPREC 23-
97 and VAOPGCPREC 9-98.  Instability and recurrent 
subluxation of the knee is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).  However, in the present case, 
the veteran is not shown to have instability or recurrent 
subluxation in his left knee, and he has not been rated under 
Diagnostic Code 5257.  Accordingly, assignment of a separate 
rating for his arthritis is not for consideration here.  

The Board further notes that a separate evaluation is 
warranted where there is a shortening of the lower extremity.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2000), 
shortening of the bones of the lower extremity (leg) from 1 1/4 
to 2 inches (3.2 cm to 5.1 cm) warrants assignment of a 10 
percent evaluation.  A 20 percent rating is contemplated 
where the leg is shortened from 2 to 2 1/2 inches, and a 30 
percent evaluation is assigned where the leg is shortened 
from 2 1/2 to 3 inches.  For assignment of a 40 percent rating, 
there must be a showing that the leg has been shortened from 
3 to 3 1/2 inches, and a 50 percent evaluation is contemplated 
where the leg has been shortened from 3 1/2 to 4 inches.  A 60 
percent evaluation, the highest rating available under 
Diagnostic Code 5275, is warranted where the leg has been 
shortened over 4 inches.  Id.  However, a note to this 
diagnostic code provides that ratings based on shortening of 
the leg are not to be combined with other ratings for 
fracture or faulty union in the same extremity.  Thus, a 
separate 10 percent evaluation for this abnormality is not 
authorized.

Further, the veteran's leg has only been shown to have been 
shortened by 1 inch at the most, as reflected in the report 
of the January 1982 rating examination, and does not meet the 
criteria for assignment of a compensable evaluation under 
Diagnostic Code 5275.  The Board observes that subsequent 
rating examinations have indicated that the shortening of the 
veteran's left leg is less than one inch.  The report of the 
December 1984 examination showed that the veteran's left leg 
was only 1/2 inch shorter than the right leg, and the most 
recent rating examinations only showed a 1 centimeter 
shortening of the left leg.  At his personal hearing of June 
2000, the veteran indicated that his left leg was only 1/4 inch 
shorter than the right leg.  Accordingly, the Board finds 
that he is not entitled to assignment of a higher rating 
based on shortening of his left leg.  

As noted, the veteran is not objectively shown to have any 
symptomatology involving the femur itself.  His primary 
disability is objectively shown to involve limitation of 
motion of the left knee in flexion due to pain caused by his 
arthritis.  The Board recognizes that the veteran complains 
of chronic and severe pain, but he has not objectively been 
shown to have experienced functional impairment productive of 
a compensable evaluation under the appropriate diagnostic 
codes pertaining to limitation of motion.  At 0 degrees, the 
veteran has consistently been shown to have full extension, 
and he has not been shown to experience limitation of flexion 
beyond 115 degrees.  As noted, for assignment of even a 
noncompensable evaluation for limitation of flexion under 
Diagnostic Code 5260, the veteran must be shown to have 
limitation of flexion of 60 degrees.  For assignment of a 10 
percent evaluation, flexion must be limited to 45 degrees.  
At 115 degrees of flexion, the veteran cannot be said to show 
any significant functional impairment warranting 
consideration of a disability rating based on limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2000).

With regard to the factors set forth in DeLuca, supra, and 
the rating criteria set forth above regarding motion of the 
knee, the Board observes that on VA examination in August 
1999, it was noted that the veteran had full range of motion 
of the left knee and could flex his knee to 130 degrees and 
fully extend the knee.  The examiner noted that pain over the 
medial thigh of the knee was experienced at 120 degrees.  On 
later examination in July 2000, flexion was limited to 115 
degrees with full extension and the examiner noted that the 
left knee was painful if pushed past active range of motion 
and indicated that additional functional impairment was 
possible with a flare-up or following repetitive use.  The 
Board notes that the ranges of motion obtained would not 
afford the veteran a higher rating.  These findings do not 
even meet the criteria for noncompensable ratings under 
Diagnostic Codes 5260 and 5261.  The current rating assigned, 
as noted by the RO, is on the basis of painful motion, and 
the Board must conclude that it encompasses any additional 
functional impairment due to pain as there is no objective 
evidence that there is greater functional impairment than 
that contemplated by the current rating.  

The Board further observes that the consideration of the 
criteria set forth in Diagnostic Code 5255 would not afford 
the veteran a higher rating in this case.  The examiner who 
conducted the most recent rating examination of July 2000 
specifically found that none of the symptomatology listed in 
the rating criteria at Diagnostic Code 5255, was present 
other than the deformity or malunion of the midshaft of the 
left femur and findings indicative of slight knee impairment.  
Accordingly, the Board finds that the veteran's overall 
disability picture, taking into consideration his complaints 
of pain and weakness, is not objectively shown to involve 
more than a slight knee disability.  See generally 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5255; DeLuca, supra.  
Accordingly, the Board finds that evaluating the veteran's 
disability under Diagnostic Code 5255 would not afford him a 
higher rating.  Based upon the foregoing, the Board concludes 
that inasmuch as the veteran's service-connected disability 
involves degenerative arthritis of the left knee with 
associated painful and slightly limited motion, he is 
properly evaluated under the provisions set forth at 
Diagnostic Codes 5010-5255. 

The Board concludes, therefore, that the currently assigned 
10 percent evaluation for the veteran's residuals of a left 
femur fracture is appropriate, and that the preponderance of 
the evidence is against assignment of a higher rating under 
any diagnostic code.  In that regard, as noted, consideration 
has been given to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 (2000), whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  To this end, the Board 
finds that no combination of ratings under other diagnostic 
codes pertaining to various aspects of knee disabilities 
would afford the veteran a disability rating in excess of 
that currently assigned.  Therefore, the veteran's appeal 
must be denied.  

Although the Board has denied the veteran's claim for an 
increased rating for his residuals of a left femur fracture 
with chronic left knee pain and arthritis on a schedular 
basis, it is not precluded from consideration of the 
veteran's claim on an extraschedular basis.  The potential 
application of Title 38 of the Code of Federal Regulations 
(2000), in addition to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000) have also been considered.  See 
Schafrath, 1 Vet. App. at 593.  The Board has carefully 
considered the veteran's contentions in this case.  However, 
there has been no showing that the disability under 
consideration has caused marked interference with employment, 
has necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  The Board recognizes that the 
veteran experiences chronic pain in his left knee, and that 
he underwent a medial meniscectomy in January 1999.  However, 
with respect to that operation, he was assigned a temporary 
total disability evaluation for his period of convalescence 
under the provisions of 38 C.F.R. § 4.30.  Further, the Board 
has found that the currently assigned 10 percent evaluation 
provides the appropriate level of compensation for his 
demonstrated functional impairment under the rating schedule.  
Beyond the January 1999 knee surgery, the veteran has not 
undergone any further inpatient treatment for his knee, and 
following his period of convalescence, he returned to work at 
with the U.S. Postal Service on a full-time basis.  

The Board finds no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular schedular standards.  In that 
regard the Board observes that the applicable rating criteria 
contemplate higher disability ratings for the veteran's 
service-connected disability on a schedular basis.  However, 
his objectively manifested symptomatology has not been found 
to be of such severity as to warrant assignment of an 
evaluation in excess of 10 percent on a schedular basis.  
Likewise then, referral for consideration of an 
extraschedular evaluation is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Should the veteran's disability picture change, he may apply 
at any time for an increase in his assigned disability 
rating.  See 38 C.F.R. § 4.1.  At present, however, the Board 
finds no basis upon which to grant an evaluation in excess of 
10 percent for the veteran's service-connected residuals of a 
fracture of the left femur with left knee pain and arthritis.  



ORDER

Entitlement to an evaluation in excess of 10 percent for the 
veteran's residuals of a fracture of the left femur, with 
left knee pain and arthritis, is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

